                                           Case 3:19-cv-02288-JSC Document 54 Filed 12/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     C. JOHANNES HETLAND,                                Case No. 19-cv-02288-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE BIFURCATION OF
                                                  v.                                         CHOICE OF LAW ISSUE
                                   9

                                  10     LENDINGTREE, LLC,                                   Re: Dkt. No. 52
                                                        Defendant.
                                  11

                                  12          Before the Court is Plaintiff’s letter brief requesting the bifurcation of a choice of law issue
Northern District of California
 United States District Court




                                  13   regarding Plaintiff’s claims for breach of contract, breach of the covenant of good faith and fair

                                  14   dealing, unjust enrichment, and promissory fraud. (Dkt. No. 52 at 1.) Plaintiff requests this Court

                                  15   decide whether California or Delaware law applies to these claims before the submission of

                                  16   Defendant’s motion for summary judgment. (Id.) After careful consideration of the letter brief

                                  17   and the parties’ positions, the Court DENIES Plaintiff’s request.

                                  18          Choice of law determinations are legal questions “well-suited to summary judgement.”

                                  19   Fast Trak Inv. Co., LLC v. Sax, No. 4:17-CV-00257-KAW, 2018 WL 2183237, at *4 (N.D. Cal.

                                  20   May 11, 2018) (internal quotation marks and citations omitted). Moreover, determining the

                                  21   choice of law issue at the summary judgment stage is more efficient for the parties and the

                                  22   Court—for instance, doing so reduces the number of briefs the parties must file.

                                  23          Plaintiff avers that “bifurcation is necessary to avoid [the] prejudice [that] . . . respond[ing]

                                  24   simultaneously to the choice of law issue and Defendant’s motion for summary [judgment]”

                                  25   would impose. (Dkt. No. 52 at 2.) However, the parties may stipulate to a briefing schedule to

                                  26   extend Plaintiff’s time to file an opposition, see N.D. Cal. Civ. L.R. 6-2(a), or request that Plaintiff

                                  27   be granted leave to file an overlength opposition, see N.D. Cal. Civ. L.R. 7-4(b).

                                  28
                                          Case 3:19-cv-02288-JSC Document 54 Filed 12/10/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: December 10, 2020

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
